BASKIN, Judge.
In his appeal from the trial court’s denial of a motion filed pursuant to Florida Rule of Criminal Procedure 3.850, defendant Charles Shoats correctly maintains that the sentence he received for the offense of burglary of structure, charged in Count I of the Information in Case No. 79-21237, exceeds the maximum and improperly imposes a mandatory minimum. We agree and correct the sentence by reducing the term of *834confinement in the state penitentiary to the lawful maximum of five years, concurrent with the sentence imposed in Case No. 80-11865, and vacate the mandatory minimum imposed in Count I of Case No. 79-21237. In all other respects, the conviction and the sentence are affirmed.
Conviction affirmed, sentence affirmed as corrected.